*525In an action for a divorce and ancillary relief, the plaintiff husband appeals from an amended judgment of the Supreme Court, Nassau County (Stack, J.), entered May 4, 2004, which awarded the defendant wife maintenance of $2,500 per month for five years and $1,500 per month for an additional five years, and awarded the defendant wife $898.88 monthly for 14 years and 10 months as equitable distribution of the plaintiff husband’s enhanced earnings as a licensed master electrician.
Ordered that the amended judgment is affirmed, without costs or disbursements.
The Supreme Court did not impermissibly engage in the “double counting” of income in valuing the plaintiffs license, which was equitably distributed as marital property, and in awarding maintenance to the defendant (see Grunfeld v Grunfeld, 94 NY2d 696 [2000]; McSparron v McSparron, 87 NY2d 275 [1995]). “Once a court converts a specific stream of income into an asset, that income may no longer be calculated into the maintenance formula and payout” (Grunfeld v Grunfeld, supra at 705; see McSparron v McSparron, supra). The Supreme Court avoided double counting of income by subtracting the excess earnings produced by the plaintiffs master electrician’s license from his income in determining the amount of maintenance to which the defendant was entitled.
The plaintiffs remaining contentions are not properly before this Court. Schmidt, J.P., Santucci, Luciano and Covello, JJ., concur.